DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoles et al (US 10,764,666 B1) in view of Yarga et al (US 2015/0303568 A1) and further in view of Burge (US 2009/0226013 A1).
Regarding claim 1, Napoles et al disclose a headphone device comprising:
an earpiece (Napoles et al; Fig 7A); one or more amplifiers configured to drive one or more speakers; an electrode at least partially integrated into the earpiece (Napoles et al; Fig 7A; touch sensing pad 105; col 5; lines 1-10), a capacitive-touch circuit coupled to the electrode (Napoles et al; Fig 7A; touch sensing circuit 150), a wireless radio electrically coupled to an antenna conductor (Napoles et al; Fig 7A; transceiver 122), wherein the wireless radio is configured to facilitate communication over at least one data network (Napoles et al; Fig 7A; transceiver 122); at least one processor coupled to the capacitive-touch circuit and the wireless radio (Napoles et al; Fig 7A; processor 107); at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the headphone device is configured to: obtain, via the wireless radio and the second conductor, audio content (Napoles et al; Fig 7A; processor 107; col 4; lines 1-5); during playback of at least part of the media content, detect, via the capacitive- touch circuit and the electrode, user input associated with a command to modify playback (Napoles et al; Fig 7A; processor 107; col 2; lines 20-30); but do not expressly disclose one or more amplifiers configured to drive one or more speakers; wherein the electrode comprises a first conductor, a second conductor, and a filter coupled between the first and second conductors; wherein the capacitive-touch circuit is configured to deliver a capacitive sensing signal to the electrode and detect changes in capacitance; a wireless radio electrically coupled to the second conductor, wherein the wireless radio is configured to facilitate communication over at least one data network; at least one processor coupled to the capacitive-touch circuit and the wireless radio; at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the headphone device is configured to: obtain, via the wireless radio and the second conductor, audio content; and after detection of the user input, modify playback of the audio content; play back, via the one or more amplifiers, the audio content. However, in the same field of endeavor, Zheng et al disclose a device comprising an electrode wherein the electrode comprises a first conductor, a second conductor, and a filter coupled between the first and second conductors (Zheng et al; Fig 6;  conductor 322 and 324 coupled by filter 150b) wherein the capacitive-touch circuit is configured to deliver a capacitive sensing signal to the electrode and detect changes in capacitance (Zheng et al; col 6; lines 50-60); a wireless radio electrically coupled to the second conductor (Zheng et al; Fig 6; mid band feed port 330b coupled to 324), wherein the wireless radio is configured to facilitate communication over at least one data network (Zheng et al; col 10; lines 10-30); at least one processor coupled to the capacitive-touch circuit and the wireless radio (Zheng et al; processor 1504); at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor (Zheng et al; col 17; lines 58-62) such that the headphone device is configured to: obtain, via the wireless radio and the second conductor, audio content (Zheng et al; col-9; lines 55-65; wifi delivers audio data). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the conductor taught by Zheng as conductors in the device taught by Napoles. The motivation to do so would have been the integration of the antenna with the sensor electrodes in the audio device. Moreover, in the same field of endeavor, Burge discloses a headphone disclose an earpiece (Burge; Fig 1; Para [0005]); one or more amplifiers configured to drive one or more speakers (Burge; Fig 1; Para [0006]); play back, via the one or more amplifiers, the audio content (Burge; Fig 1; Para [0006]); during playback of at least part of the media content, detect, user input associated with a command to modify playback (Burge; Fig 1; Para [0027]); and after detection of the user input, modify playback of the audio content (Burge; Fig 1; Para [0006]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the amplifier taught by Burge to amplify the audio content taught Napoles. The motivation to do so would have been to reduce the power consumption of the audio device.

Regarding claim 2, Napoles et al in view of Zheng and further in view of Burge disclose the headphone device of claim 1, but do not expressly disclose wherein the capacitive sensing signal has a first frequency range, wherein the wireless radio is configured to cause an RF input signal to be applied to the second conductor, and wherein RF input signal has a second frequency range that is non-overlapping with the first frequency range. However, in the same field of endeavor, Zheng et al disclose a device wherein the capacitive sensing signal has a first frequency range, wherein the wireless radio is configured to cause an RF input signal to be applied to the second conductor (Zheng et al; col 3; lines 60-65), and wherein RF input signal has a second frequency range that is non-overlapping with the first frequency range (Zheng et al; col 4; lines 5-20). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the frequency range taught by Zheng as frequency range in the device taught Napoles. The motivation to do so would have been to expand the touch capability of the audio device.

Regarding claim 3, Napoles et al in view of Zheng and further in view of Burge disclose the headphone device of claim 2, but do not expressly wherein the first frequency range has a maximum frequency of less than about 10 MHz and wherein the second frequency range has a minimum frequency of greater than about 2 GHz. However, in the same field of endeavor, Kent et al disclose a device wherein the first frequency range has a maximum frequency of less than about 10 MHz (Zheng et al; col 3; lines 60-65) and wherein the second frequency range has a minimum frequency of greater than about 2 GHz (Zheng et al; col 4; lines 5-20). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the filter taught by Kent to filter the sensor signal taught Napoles. The motivation to do so would have been to reduce noise signal in the touch sensor signals.

Regarding claim 4, Napoles et al in view of Zheng and further in view of Burge disclose the headphone device of claim 2, but do not expressly wherein the filter has a cutoff frequency that is between the first frequency range and the second frequency range. However, in the same field of endeavor, Zheng et al disclose a device wherein the filter has a cutoff frequency that is between the first frequency range and the second frequency range (Zheng et al; col 10; lines 25-30; blocking inductor 150a). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the filter taught by Zheng to filter the sensor signal taught Napoles. The motivation to do so would have been reducing the size of the device.

Regarding claim 5, Napoles et al in view of Zheng and further in view of Burge disclose the headphone device of claim 2, but do not expressly disclose wherein the electrode is a first electrode, wherein the filter is a first filter, wherein the headphone device further comprises a second electrode comprising a third conductor, a fourth conductor, and a second filter coupled between the third and fourth conductors, and wherein the capacitive-touch circuit is coupled to the second electrode, and wherein the wireless radio is coupled to the fourth conductor. However, in the same field of endeavor, Zheng et al disclose a device wherein the electrode is a first electrode, wherein the filter is a first filter (Zheng et al; Fig 6; filter 150b), wherein the headphone device further comprises a second electrode comprising a third conductor, a fourth conductor, and a second filter coupled between the third and fourth conductors (Zheng et al; Fig 6; filter 150c coupled between 326 and 324), and wherein the capacitive-touch circuit is coupled to the second electrode (Zheng et al; col 9; lines 15-20), and wherein the wireless radio is coupled to the fourth conductor (Zheng et al; col 10; lines 10-25). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the filter taught by Zheng to filter the sensor signal taught Napoles. The motivation to do so would have been reducing parasitic capacitance.

Regarding claim 6, Napoles et al in view of Zheng and further in view of Burge disclose the headphone device of claim 5, but do not expressly disclose wherein the RF input signal is a first RF input signal and wherein the wireless radio is configured to cause a second RF input signal to be applied to the fourth conductor. However, in the same field of endeavor, Zheng et al disclose a device wherein the RF input signal is a first RF input signal and wherein the wireless radio is configured to cause a second RF input signal to be applied to the fourth conductor (Zheng et al; Fig 6; mid-band feed to mid-band antenna and high-band feed to high-band antenna). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the filter taught by Zheng to filter the sensor signal taught Napoles. The motivation to do so would have been reducing parasitic capacitance.

Regarding claim 7, Napoles et al in view of Zheng and further in view of Burge disclose the headphone device of claim 6, but do not expressly disclose wherein the second RF input signal has a third frequency range that is non-overlapping with each of the first and second frequency ranges. However, in the same field of endeavor, Zheng et al disclose a device wherein the second RF input signal has a third frequency range that is non-overlapping with each of the first and second frequency ranges (Zheng et al; col 10; lines 10-25). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the filter taught by Zheng to filter the sensor signal taught Napoles. The motivation to do so would have been to improve the efficiency of the antenna resonance.

Regarding claim 16, Napoles et al disclose a wearable device comprising:
a housing configured to be worn about a portion of a subject (Napoles et al; Fig 7A; earpiece worn at ear); an electrode at least partially integrated into the housing (Napoles et al; Fig 7A; touch sensing pad 105; col 5; lines 1-10);
a capacitive-touch circuit coupled to the electrode (Napoles et al; Fig 7A; touch sensing circuit 150),  a wireless radio electrically coupled to the antenna (Napoles et al; Fig 7A; transceiver 122), wherein the wireless radio is configured to facilitate communication over at least one data network (Napoles et al; Fig 7A; transceiver 122 facilitates communication over antenna); at least one processor coupled to the capacitive-touch circuit and the wireless radio (Napoles et al; Fig 7A; processor 107); at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the wearable device is configured to: obtain, via the wireless radio and the antenna, audio content (Napoles et al; Fig 7A; processor 107; col 4; lines 1-5); play back, via the one or more amplifiers, the audio content; during playback of at least part of the media content, detect, via the capacitive- touch circuit and the electrode, user input associated with a command to modify playback (Napoles et al; Fig 7A; processor 107; col 2; lines 20-30; volume control); but do not expressly disclose one or more amplifiers configured to drive one or more speakers; wherein the electrode comprises a first portion and a second portion, wherein the second portion has dimensions such that the second portion operates as an antenna; wherein the capacitive-touch circuit is configured to deliver a capacitive sensing signal to the electrode and detect changes in capacitance; a wireless radio electrically coupled to the second portion; at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the wearable device is configured to: obtain, via the wireless radio and the second portion, audio content; and after detection of the user input, modify playback of the audio content. However, in the same field of endeavor, Zheng et al disclose a device comprising an electrode wherein the electrode comprises a first conductor, a second conductor, and a filter coupled between the first and second conductors (Zheng et al; Fig 6;  conductor 322 and 324 coupled by filter 150b) wherein the capacitive-touch circuit is configured to deliver a capacitive sensing signal to the electrode and detect changes in capacitance (Zheng et al; col 6; lines 50-60); a wireless radio electrically coupled to the second conductor (Zheng et al; Fig 6; mid band feed port 330b coupled to 324), wherein the wireless radio is configured to facilitate communication over at least one data network (Zheng et al; col 10; lines 10-30); at least one processor coupled to the capacitive-touch circuit and the wireless radio (Zheng et al; processor 1504); at least one non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor (Zheng et al; col 17; lines 58-62) such that the headphone device is configured to: obtain, via the wireless radio and the second conductor, audio content (Zheng et al; col-9; lines 55-65; wifi delivers audio data). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the conductor taught by Zheng as conductors in the device taught by Napoles. The motivation to do so would have been the integration of the antenna with the sensor electrodes in the audio device. Moreover, in the same field of endeavor, Burge discloses a headphone disclose an earpiece (Burge; Fig 1; Para [0005]); one or more amplifiers configured to drive one or more speakers (Burge; Fig 1; Para [0006]); play back, via the one or more amplifiers, the audio content (Burge; Fig 1; Para [0006]); during playback of at least part of the media content, detect, user input associated with a command to modify playback (Burge; Fig 1; Para [0027]); and after detection of the user input, modify playback of the audio content (Burge; Fig 1; Para [0006]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the amplifier taught by Burge to amplify the audio content taught Napoles. The motivation to do so would have been to reduce the power consumption of the audio device.

Regarding claim 17, Napoles et al in view of Zheng and further in view of Burge disclose the wearable device of claim 16, but do not expressly disclose wherein the capacitive sensing signal has a first frequency range, wherein the wireless radio is configured to cause an RF input signal to be applied to the second conductor, and wherein RF input signal has a second frequency range that is non-overlapping with the first frequency range. However, in the same field of endeavor, Zheng et al disclose a device wherein the capacitive sensing signal has a first frequency range, wherein the wireless radio is configured to cause an RF input signal to be applied to the second conductor (Zheng et al; col 3; lines 60-65), and wherein RF input signal has a second frequency range that is non-overlapping with the first frequency range (Zheng et al; col 4; lines 5-20). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the frequency range taught by Zheng as frequency range in the device taught Napoles. The motivation to do so would have been to expand the touch capability of the audio device.

Regarding claim 18, Napoles et al in view of Zheng and further in view of Burge disclose the wearable device of claim 16, but do not expressly disclose wherein the first frequency range has a maximum frequency of less than about 10 MHz and wherein the second frequency range has a minimum frequency of greater than about 2 GHz. However, in the same field of endeavor, Kent et al disclose a device wherein the first frequency range has a maximum frequency of less than about 10 MHz (Zheng et al; col 3; lines 60-65) and wherein the second frequency range has a minimum frequency of greater than about 2 GHz (Zheng et al; col 4; lines 5-20). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the filter taught by Kent to filter the sensor signal taught Napoles. The motivation to do so would have been to reduce noise signal in the touch sensor signals.

Regarding claim 19, Napoles et al in view of Zheng and further in view of Burge disclose the wearable device of claim 16, wherein the wearable device is a headphone device and wherein the housing comprises an earpiece (Napoles et al; Fig 7A).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoles et al (US 10,764,666 B1) in view of Zheng et al (US 9490885 B1) and further in view of Burge (US 2009/0226013 A1) and further in view of Yarga et al (US 2015/0303568 A1).
Regarding claim 10, Napoles et al in view of Zheng and further in view of Burge disclose the headphone device of claim 1, but do not expressly disclose wherein the electrode is a first electrode, wherein the headphone device further comprises a second electrode that is coupled to the capacitive-touch circuit, and wherein the capacitive-touch circuit is configured to deliver a capacitive sensing signal to the second electrode and detect changes in capacitance. However, in the same field of endeavor, Yarga et al discloses a headphone disclose wherein the headphone device further comprises a second electrode that is coupled to the capacitive-touch circuit (Yarga et al; Fig 10; Para [0058]-[0059]; electrodes 108A-108B), and wherein the capacitive-touch circuit is configured to deliver a capacitive sensing signal to the second electrode and detect changes in capacitance (Yarga et al; Fig 10; Para [0058]-[0059]; circuit 122). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the electrodes taught by Yarga as antenna and sensor in the device taught by Napoles. The motivation to do so would have been the integration of the antenna with the sensor electrodes in the audio device.

Regarding claim 11, Napoles et al in view of Zheng and further in view of Burge and further in view of Yarga disclose the headphone device of claim 10, but do not expressly disclose further comprising: a near-field communication (NFC) circuit electrically coupled to the second electrode, wherein the NFC circuit configured to deliver an NFC drive signal to the second electrode. However, in the same field of endeavor, Yarga et al discloses a device further comprising: a near-field communication (NFC) circuit electrically coupled to the second electrode, wherein the NFC circuit configured to deliver an NFC drive signal to the second electrode (Yarga et al; Fig 6; NFC 120). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the electrodes taught by Yarga as antenna and sensor in the device taught by Napoles. The motivation to do so would have been the reduction of noise signal in the audio device.

Regarding claim 12, Napoles et al in view of Zheng and further in view of Burge and further in view of Yarga disclose the headphone device of claim 11, but do not expressly disclose wherein the at least one non-transitory computer- readable medium further comprises program instructions that are executable by the at least one processor such that the playback device is configured to: communicate, using the NFC circuit and the second electrode, with at least one of: an external device or an NFC tag. However, in the same field of endeavor, Yarga et al discloses a device further comprising: a near-field communication (NFC) circuit electrically coupled to the second electrode, wherein the NFC circuit configured to deliver an NFC drive signal to the second electrode (Yarga et al; Para [0037]-[0038]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the electrodes taught by Yarga as antenna and sensor in the device taught by Napoles. The motivation to do so would have been to improve the aesthetics of the audio device.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoles et al (US 10,764,666 B1) in view of Zheng et al (US 9490885 B1) and further in view of Burge (US 2009/0226013 A1) and further in view of Choi et al (US 2017/0353781 A1).
Regarding claim 8, Napoles et al in view of Zheng and further in view of Burge disclose the headphone device of claim 1, but do not expressly disclose wherein dimensions of the second conductor are configured such that the second conductor operates as a quarter-wavelength radiator. However, in the same field of endeavor, Choi discloses a headphone device wherein dimensions of the second conductor are configured such that the second conductor operates as a quarter-wavelength radiator (Choi et al; Para [0074]) It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the radiator taught by Choi as radiator for the device taught Napoles. The motivation to do so would have been the reduction of packaging size for the audio device.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoles et al (US 10,764,666 B1) in view of Zheng et al (US 9490885 B1) and further in view of Burge (US 2009/0226013 A1) and further in view of Knowles (US 2013/0182867 A1).
Regarding claim 9, Napoles et al in view of Zheng and further in view of Burge disclose the headphone device of claim 1, but do not expressly disclose wherein the second conductor forms at least a portion of an inverted-F antenna. However, in the same field of endeavor, Knowles discloses a device wherein the second conductor forms at least a portion of an inverted-F antenna (Knowles; Para [0049]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the antenna taught by Knowles as antenna for the device taught Napoles. The motivation to do so would have been to reduce transmitting power consumption.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoles et al (US 10,764,666 B1) in view of Zheng et al (US 9490885 B1) and further in view of Burge (US 2009/0226013 A1) and further in view of Yarga et al (US 2015/0303568 A1) and further in view of Wobak et al (US 2018/0034507 A1).
Regarding claim 13, Napoles et al in view of Zheng and further in view of Yarga  and further in view of Burge disclose the headphone device of claim 11, but do not expressly disclose wherein the NFC circuit is configured to harvest energy via the second electrode from an interrogation signal and generate the NFC drive signal using at least some of the harvested energy. However, in the same field of endeavor, Wobak et al discloses an electronic device wherein the NFC circuit is configured to harvest energy via the second electrode from an interrogation signal and generate the NFC drive signal using at least some of the harvested energy (Wobak et al; Fig 5; Para [0023] [0027] [0042]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the energy harvesting unit taught by Wobak as sensor wake detector in the device taught by Napoles. The motivation to do so would have been the reduction of battery power consumption in the electronic device.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoles et al (US 10,764,666 B1) in view of Zheng et al (US 9490885 B1) and further in view of Burge (US 2009/0226013 A1) and further in view of Yarga et al (US 2015/0303568 A1) and further in view of Yang et al (US 2015/0333802 A1).
Regarding claim 14, Napoles et al in view of Zheng and further in view of Yarga and further in view of Burge disclose the headphone device of claim 11, but do not expressly disclose further comprising an isolation circuit coupled between the NFC circuit and the second electrode. However, in the same field of endeavor, Yang et al discloses an electronic device further comprising an isolation circuit coupled between the NFC circuit and the second electrode (Yang et al; Para [0034]; Fig 3; isolator 308-2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the isolator taught by Yang to filter sensor signals into the NFC module in the device taught by Napoles. The motivation to do so would have been the reduction of thermal losses in the electronic device.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoles et al (US 10,764,666 B1) in view of Zheng et al (US 9490885 B1) and further in view of Burge (US 2009/0226013 A1) and further in view of Yarga et al (US 2015/0303568 A1) and further in view of Woo et al (US 2014/0361979 A1).
Regarding claim 15, Napoles et al in view of Zheng and further in view of Yarga and further in view of Burge disclose the headphone device of claim 11, but do not expressly disclose wherein the capacitive sensing signal has a first frequency range and wherein the NFC drive signal has a second frequency range that is non-overlapping with the first frequency range. However, in the same field of endeavor, Woo et al discloses a device wherein the capacitive sensing signal has a first frequency range and wherein the NFC drive signal has a second frequency range that is non-overlapping with the first frequency range (Woo et al; Para [0118]-[0119]; nfc signal frequency does not overlap the sensor signal frequency). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensor and nfc frequencies taught by Woo as frequencies in the device taught by Napoles. The motivation to do so would have been the reduction of spurious noise in the audio device.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napoles et al (US 10,764,666 B1) in view of Zheng et al (US 9490885 B1) and further in view of Burge (US 2009/0226013 A1) and further in view of Heinrich et al (US 2013/0235331 A1).
Regarding claim 20, Napoles et al in view of Zheng and further in view of Burge disclose the wearable device of claim 16, but do not expressly disclose wherein the wearable device is a pair of glasses and wherein the housing comprises at least one of: a frame front, a left temple, or a right temple. However, in the same field of endeavor, Woo et al discloses a wearable device wherein the wearable device is a pair of glasses and wherein the housing comprises at least one of: a frame front, a left temple, or a right temple (Heinrich et al; Fig 9). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the wearable device taught by Heinrich as wearable device in the device taught by Napoles. The motivation to do so would have been to provide a plurality of options to the user.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651